Exhibit 99.1 China New Media Announces Third Quarter Fiscal 2010 Financial Results · Third Quarter Revenue Increased 95.7% Year-over-Year to $4.12 million · Nine Months Revenue Increased 79.3% Year-over-Year to $11.3 million · Third Quarter Net Income Increased 70.6% Year-over-Year to $1.41 million · Nine Months Net Income Increased 47.1% Year-over-Year to $3.64 million · Net cash provided by operating activities in the nine-month periods ended March 31, 2010 increased 228% to $2.92 million compared with $0.89 million for the same period in 2009 · Cash balance at the end of the third quarter was $1.93 million, an increase of 1,211.8% over cash balance at the end of the third quarter 2009 DALIAN, China, May 17, 2010 – (GLOBE NEWSWIRE) – China New Media Corporation (OTCBB: CMDI), a fast-growing advertising company operating the largest outdoor media network in Dalian, China, today announced its financial results for the third fiscal quarter ended March 31, 2010. “Our business remains strong and growing, and we are excited to announce that our third quarter revenue almost doubled third quarter revenue in fiscal 2009. We have achieved this high growth by investing heavily in our infrastructure and aggressively seeking new contracts,said James Wang, Chief Executive Officer of China New Media. “We continue to focus on building brand recognition to earn new clients and to foster client loyalty with our existing customer base, which has increased from 562 to 1,567 during the past nine months. The urbanization and revitalization of China’s industrial cities is aligned with our mission to bring the most technically innovative outdoor advertising to the streets of the most populous cities of Northern China, including Dalian, Tianjin, Shenyang, and Beijing where we are now established.” “We believe our strong performance demonstrates the effectiveness of our business strategy of aggressively expanding our media platform into Qingdao, Shanghai, and other major cities of China, and to penetrate further into the markets where we are established. With revenues generated from our City Navigator and our dominant position in Dalian, we expect to see continued growth in 2010.” FINANCIAL HIGHLIGHTS Total revenues grew 95.7% year-over-year to $4.12 million in the three-month period ended March 31, Net income for the third quarter grew to $1.41 million or $0.05 per basic share and $0.04 per diluted share, representing 70.6% growth over the same period of last year. Net cash provided by operating activities increased 227.8% to $2.92 million over $0.89 million in the nine-month periods ended March 31, 2010 and 2009, respectively. The Company’s cash balance at the end of the third quarter was $1.93 million, an increase of 1,211.8% over their cash balance at the end of their third quarter 2009. THIRD QUARTER RESULTS For the three months ended March 31, 2010, net revenues increased to $4.12 million as compared to revenues of $2.10 million during the three months ended March 31, 2009, an increase of $2.01 million, or 95.7%. The increase was attributable to an increase in sales to both new and existing customers in 2010. The Company rapidly expanded the scope of its advertising network, obtained additional desirable locations in Dalian, created new advertising media platforms, and continued efforts to expand its client base in Shenyang and Tianjin. During the three months ended March 31, 2010, gross profit for the third quarter of fiscal year 2010 totaled $2.59 million, an increase of 108.4% from $1.24 million in the same quarter of fiscal year 2009. Gross profit margin was 62.8% fro the third quarter of fiscal year 2010, up from 59.0% a year ago. Selling, general and administrative expenses totaled $0.574 million during the three months ended March 31, 2010 as compared to $0.341 million for the three months ended March 31, 2009. The increase in selling, general and administrative expenses was mainly attributed to an increase in payroll and administrative costs which was in line with the increase in revenue. Operating income for the third quarter of fiscal year 2010 was $2.01 million, up 123.5% from $0.90 million in the third quarter of fiscal year 2009. Operating margin was 48.9%, compared to 42.8% in the same quarter of fiscal year Net income attributable to the Companyincreased to $1.33 million for the three months ended March 31, 2010, as compared with $0.818 million during the three months ended March 31, 2009, an increase of 62.1%. The increase in net income was a result of the Company’s increased revenue and improvements in cost-control efforts. NINE MONTHS RESULTS Revenues from the sale of outdoor advertising on the Company’s advertising network in the
